723 S.E.2d 541 (2012)
Keith Russell JUDD
v.
STATE BOARD OF ELECTIONS OF NORTH CAROLINA, Secretary of State of North Carolina, and State of North Carolina.
No. 526P11.
Supreme Court of North Carolina.
March 8, 2012.
Keith Russell Judd, for Judd, Keith Russell.

ORDER
Upon consideration of the petition filed by Plaintiff on the 5th of December 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 8th of March 2012."